Title: From Benjamin Franklin to Jane Mecom, 7–9 November 1770
From: Franklin, Benjamin
To: Mecom, Jane



Dear Sister,
London, Nov. 7[–9]. 1770
I received your kind Letter of July 6. and was glad to hear (since you chose to return) that you were got so well home. I hope the Hurt you receiv’d will be attended with no bad Consequences. My Arm, that had given me no Uneasiness for several Years, has lately began again to pain me, from a slight Strain, and I am now afraid will continue to do so as long as I live, since it has not mended for some Months past. But as I grow old, being now near 65, it is a Comfort that nothing can pain me long. You had not I hope, any Offence at Philadelphia, that induc’d you to leave it so soon. I must stay here this Winter but hope to be in that dear Place pretty early in the next Summer, being quite uneasy under so long a Banishment from my Country and my Family. I have been for a great part of my Day engag’d abroad in the Bustle of Publick Business: It is time now, that I should return home, spend the Evening with my Friends, and be ready to go chearfully to Bed. My Respects to Dr. Cooper, Love to Cousin Jenny, and believe me ever, Your affectionate Brother
B Franklin
I condole with you on the Death of my dear old Friend Mr. Whitefield which I have just heard of.


Nov. 9. –70
  Since writing the above I have received yours of Sept. 29. by our Kinsmen, who are safe arrived, and lodge with Mrs. Stevenson.  We shall endeavour to make their Residence here as agreable to them as possible. Be in no Concern about any Abuses I receive here in the Newspapers. ’Tis the Fashion to roast one another, and I sometimes take a little of that Diversion myself. I inclose you a Newspaper or two which you may show to Dr. Cooper: but if you think you see any thing of mine there, don’t let it be publish’d as such; for I am obnoxious enough here already on Account of some Letters I wrote to Philada. I will endeavour to get the Books you desire, but suppose it will be difficult.

